            Case 1:19-cv-02501-VM Document 13 Filed 09/22/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                           9/23/2020


UNITED STATES OF AMERICA                               CASE No.: 1:19-cv-02501-VM
ex rel. SW CHALLENGER, LLC,
                                                              _____
                       Plaintiffs,                     _______
                                                       [PROPOSED]   ORDER FOR LEAVE TO
v.                                                     FURTHER AMEND PLAINTIFF’S FIRST
                                                       AMENDED COMPLAINT
EVICORE HEALTHCARE MSI, LLC,
                       Defendant.



VICTOR MARRERO, United States District Court Judge:

       WHEREAS, Plaintiff (the “Movant”) has moved by Notice of Motion supported by

Movant’s Brief for an order, pursuant to Fed. R. Civ. P. 15(a)(2), granting leave for Plaintiff, SW

Challenger, LLC (“SW Challenger”), to:

       1)      Further Amend the First Amended Complaint

       Upon consideration of Movant’s motion and supporting papers, all responsive

submissions thereto, and all other materials submitted to the Court, it is hereby:

       ORDERED, that SW Challenger may:

       1)      File a Second Amended Complaint.

Dated: New York, New York
                  23 2020
       September ____,
                                                             SO ORDERED.



                                                             _____________________________

                                                             VICTOR MARRERO
                                                             United States District Court Judge
                                                             for the Southern District of New
                                                             York


                                                 1
